                                         -g
                                          YVx
                                          .e
                                            y
                                            1
                                            .
                                            l
                                            p
                                            ,'
                                                        xy )..
                                              -4/7'.4.Yrj
                                                       !i -
                                                             j
                                                             ;
                                                             '
                                                             .
                                                             '
                                                             )
                                                               Zag.
                                                              ; k
                                                                 c-
                                                                 jgw o
                                                                  w
                                                                  .
                                                                  .
                                                                  %
                                                                  -
                                                                  t
                                                                  .
                                                                   t
                                                                   ;
                                                                   1
                                                                     .
                                                                     g.
                                                                      )
                                                                      pj'
                                                                        x;'>;
                                                                        T
                                                                   k r-$'
                                                                         y,4y:4y
                                                                               j.Ml%y
                                                                                    k
                                                                                    VQWc.
                                                                                    Rwj.ryy,
                                                                                           .
                                       u tt'
                                           a.
                                            -qj j
                                            )   -
                                                ,h-.
                                                   al
                                                 y;i-))
                                                      -
                                                        i
                                                        ' .I
                                                        v   )
                                                            $
                                                            .
                                                            !
                                                          . :
                                                          n 4t
                                                             ?
                                                             î r
                                                               ï
                                                               t
                                                               %u
                                                               .
                                                                 -jyjj
                                                                bs
                                                                    ..
                                                                     'j
                                                                       .'
                                                                        .
                                                                        ,
                                                                        !:
                                                                         j
                                                                         ;h
                                                                      s p4
                                                                          :,
                                                                        t' N
                                                                         .  t
                                                                            .
                                                                            -.
                                                                            ,
                                                                                  .       4:
                                                                                                                          r
                                                                                                                          -x
                                                                                                                           'u
                                                                                                                            sRK,soyFjcEU.S.DlST. URT  v
Ao 442 guv.1l/l1)    stwarrant           4 'r
                                            .
                                            ,
                                            '
                                            .q
                                             . gt
                                                ' f,
                                                   1                     <. '
                                                                            .-
                                                                             ' ,. 4a  ?*.ïA',
                                                                                      *
                                                                                            1  .
                                         '- itï $
                                          7
                                          .     .N >.!'
                                                R     .'                vt :.. .g 4
                                                                                  $-.$,:.
                                                                                  '              q.'.b'
                                                                                            -c j.,    .W)
                                                                                                        .'            cl-ERrso
                                                                                                                            .  ,c
                                                                                                                                .l
                                                                                                                                 .
                                                                                                                                 zt
                                                                                                                                  a'
                                                                                                                                   A-
                                                                                                                                    -RL
                                                                                                                                      ,o
                                                                                                                                       -1lr-fnSVI
                                                                                                                                                LE-
                                                                                                                                                  ,'
                                                                                                                                                   VAT.
                                          1e   i- 5I.
                                                    'Y '
                                                       XïNœ' ''''
                                                                F '**'''''*'r'-           ..                                .    7 :'
                                                                                                                                    :.          -    ..,. -

                                    U M TED STATES D ISTRICT O                                                       T                        2 1'q 2018
                                                                                                                                  BE       ;t
                                                                                                                                   ;'E :. .'.
                                                                                                                                            )!
                                                                                                                                             .
                                                                                                                                             '
                                                                                                                                             : -.
                                                                                                                                              )1r
                                                                                                                                                .
                                                                                                                                                .
                                                                                                                                                1
                                                                                                                                                k--
                                                                                                                                                 .
                                                                                                                                                  .
                                                                                                                                                  .
                                                                                                                                                  -w
                                                                                                                                                  t
                                                                                                                                                  1
                                                                                                                                                  .
                                                                                                                                                  -jy t::k1-.-yxx
                                                                              forthe                                                  .. q ..
                                                                                                                              A C. . - -. .-,.-: ''',
                                                                                                                           JULI                     t
                                                                                                                                                         . ,



                                                          W estern Disd ctofVirgl
                                                                                'm'a                                      qv.      ....
                                                                                                                                      -.,
                                                                                                                                        r-, t. K
                                                                                                                                    D .7i-.'
                                                                                                                                           t -......-x

               United StatesofAmerica
                           V. '
                                                                                                   CaseNo.'
                                                                                                          J :llrh'
                                                                                                                J (jçoat.
                                                                                                                        t

                     Cole EvanW hite
                        Defendant

                                                       AR R EST W A RR AN T
To:     Any authorized law enforcementoffcer

        YOU ARE CO                  ED toarrestandbringbeforeaUnitedSàtesmagistratejudgewithout'mnecessarydelay
(nameofpersontobearrested) cole EvanW hite                                                                                                                          ,
whoisaccused ofan offenseorviolationbasedon thefollowing docllm entfiled withthecourt:

O Indictment          O SupersedingIndictment                     ID Information                    O SupersedingInformation V Complaint
O Probation Violation Petition         O Supervised ReleaseViolation Peétion                                 D violationN otice O OrderoftheCourt
                                                              N
rl-hisoFense isbriefly described asfollows:
 Title 18 Uni
            tedStatesCodej2101(Riots)and
 Title 18UnitedStatesCodej371(ConspiracytoRiot)


                                                                                                                          )r'N




oate:        glvn/(%
                                                                                                             Issuings' ccr'às'           re
City and state:     Charl
                        ooesvill
                               e,Virginia                                                           Honorable JoelC. Hoppe,
                                                                                                                          z'
                                                                                                                           zM
                                                                                                                            Magistrate Judge
                                                                                                               Printed namtand dtle

                                                                             Return

at(cityanni swarrantwasreceivedon(
         dstate)
                                 dat
                                   e) 8JZ;Z
                                          .
                                           # ,andthepersonwasarrestedon(
                                                                       dat
                                                                         e) J& 2 J
                                                                                                                    -''
                                                                                          .
Date: /
                                                                                                              rrestingo' ccr'.
                                                                                                                             çsivature

                                                                                      *        '
                                                                                                   e           '    'AJ
                                                                                                               Printed n-
                                                                                                                            C z& &
                                                                                                                        ameandrfflc



           Case 3:18-mj-00024-JCH Document 8 Filed 12/19/18 Page 1 of 1 Pageid#: 31
